      Case 2:20-cv-00111-RAJ Document 107-20 Filed 09/23/20 Page 1 of 23




DOSWASHINGTONSUP00001
      Case 2:20-cv-00111-RAJ Document 107-20 Filed 09/23/20 Page 2 of 23




DOSWASHINGTONSUP00002
      Case 2:20-cv-00111-RAJ Document 107-20 Filed 09/23/20 Page 3 of 23




DOSWASHINGTONSUP00003
      Case 2:20-cv-00111-RAJ Document 107-20 Filed 09/23/20 Page 4 of 23




DOSWASHINGTONSUP00004
      Case 2:20-cv-00111-RAJ Document 107-20 Filed 09/23/20 Page 5 of 23




DOSWASHINGTONSUP00005
      Case 2:20-cv-00111-RAJ Document 107-20 Filed 09/23/20 Page 6 of 23




DOSWASHINGTONSUP00006
      Case 2:20-cv-00111-RAJ Document 107-20 Filed 09/23/20 Page 7 of 23




DOSWASHINGTONSUP00007
    Case 2:20-cv-00111-RAJ Document 107-20 Filed 09/23/20 Page 8 of 23




DOSWASHINGTONSUP00008
7/27/2018                                          Home
                      Case 2:20-cv-00111-RAJ Document   - DDTC Public
                                                      107-20          Portal09/23/20 Page 9 of 23
                                                                  Filed
            An oﬀicial
            Here's howwebsite of the United States government
                       you know

                                                                                                          MENU
                               U.S. DEPARTMENT OF STATE

                               Directorate of Defense Trade Controls




            DDTC Mission:
            Ensuring commercial exports of defense articles and defense services are
            consistent with U.S. national security and foreign policy objectives.




                                                                                                             Provide Feedback
   Learn About Export Regulations
   Read about the laws and regulations that govern Defense Trade, including the Arms Export Control Act
   (AECA), the ITAR, and the United States Munitions List (USML).
   Find out if you need to Register
   Review the ITAR
   Request a Commodity Jurisdiction (CJ)



   Export Your Goods/Services
   Access the ways you conduct Defense Trade activities, including Registration, Licenses, Agreements, and
             DOSWASHINGTONSUP00009
https://www.pmddtc.state.gov/?id=ddtc_public_portal_homepage                                                   1/13
7/27/2018                                         Home
                     Case 2:20-cv-00111-RAJ Document   - DDTC Public
                                                     107-20     FiledPortal09/23/20 Page 10 of 23

   their associated online systems.
   Register your Business
   Go to DTrade Portal
   Apply for Licenses or Agreements

   Access DTAS & DECCS Systems



   Get Help from DDTC
   Learn all the ways we can help you or your organization to meet any of your specific needs with regards to
   conducting Defense Trade.
   Contact Us
   Review FAQs




                                                                                                                Provide Feedback
   DDTC Outreach Opportunities




   The Defense Trade Advisory Group (DTAG)
   Providing a formal channel for regular consultation and coordination with U.S.
   private sector defense exporters and defense trade specialists.

                                                                  Learn about DTAG

                                                               See the latest from DTAG



   Announcements
       Upcoming

             DOSWASHINGTONSUP00010
https://www.pmddtc.state.gov/?id=ddtc_public_portal_homepage                                                      2/13
7/27/2018                                         Home
                     Case 2:20-cv-00111-RAJ Document   - DDTC Public
                                                     107-20     FiledPortal09/23/20 Page 11 of 23


          EVENT: IN-HOUSE SEMINARS
       08/10/18 - 09/19/18

       DDTC In-House Seminar


       Registration for The Directorate of Defense Trade Controls (DDTC) In-House Seminar for Wednesday,
       September 19th, 2018 opens August 10th and closes August 31st. Attendees will be identified on a
       first-come, first-serve basis. Preference will be given to new registrants and small-businesses. A
       completed registration form must be sent to the DDTC In-House Seminar email, as an
       attachment, DDTCInHouseSeminars@state.gov.
       For more information, please visit the DDTC Outreach Programs page and click the "In-House
       Seminars" tab.




                                                                                                                                      Provide Feedback
       Today



          NOTICE: GENERAL
       07/27/18

       Temporary Modi cation of Category I of the United States
       Munitions List
       Consistent with the International Traffic in Arms Regulations (ITAR), 22 C.F.R. § 126.2, the Acting
       Deputy Assistant Secretary for Defense Trade Controls has determined that it is in the interest of the
       security and foreign policy of the United States to temporarily modify United States Munitions List
       (USML) Category I to exclude the following technical data identified in the Settlement Agreement for
       the matter of Defense Distributed, et al., v. U.S. Department of State, et al, Case No. 15­cv­372­RP
       (W.D. Tex.) (hereinafter “Defense Distributed”):


                  ­ “Published Files,” i.e., the files described in paragraph 25 of the Second Amended Complaint
                  in Defense Distributed.
                  ­ “Ghost Gunner Files,” i.e., the files described in paragraph 36 of the Second Amended
                  Complaint in Defense Distributed.
                  ­ “CAD Files,” i.e., the files described in paragraph 40 of the Second Amended Complaint in
                  Defense Distributed.
                  ­ “Other Files,” i.e., the files described in paragraphs 44­45 of the Second Amended Complaint
                  in Defense Distributed, insofar
             DOSWASHINGTONSUP00011                             as those files regard items exclusively: (a) in Category I(a) of the
https://www.pmddtc.state.gov/?id=ddtc_public_portal_homepage                                                                            3/13
7/27/2018                                                    Home - DDTC Public Portal09/23/20 Page 12 of 23
                  in Case 2:20-cv-00111-RAJ
                     Defense                       Document
                             Distributed, insofar as those files107-20
                                                                 regard    Filed
                                                                        items    exclusively: (a) in Category I(a) of the
                  USML, as well as barrels and receivers covered by Category I(g) of the USML that are
                  components of such items; or (b) items covered by Category I(h) of the USML solely by
                  reference to Category I(a), excluding Military Equipment. Military Equipment means (1) Drum
                  and other magazines for firearms to .50 caliber (12.7 mm) inclusive with a capacity greater than
                  50 rounds, regardless of jurisdiction of the firearm, and specially designed parts and components
                  therefor; (2) Parts and components specially designed for conversion of a semi­automatic firearm

                  to a fully automatic firearm; (3) Accessories or attachments specially designed to automatically
                  stabilize aim (other than gun rests) or for automatic targeting, and specially designed parts and
                  components therefor.


       This temporary modification will remain in effect while the final rule referenced in paragraph 1(a) of the
       Settlement Agreement is in development.
       Please see the Settlement Agreement [insert relevant hyperlink] and the Second Amended Complaint
       [insert relevant hyperlink] for additional information.



          NOTICE




                                                                                                                            Provide Feedback
       05/31/18 - 08/31/18

       Temporary Extension on May 31, 2018 and June 30, 2018 Expirations
       DDTC has determined that a system issue prevented registration reminder letters for Tier 1 registrants
       with expirations of May 31, 2018 and June 30, 2018 from being sent out at least 60 days prior to
       expiration. The issue has been resolved. To ensure registrants are not adversely aﬀected, DDTC has
       temporarily extended May 31, 2018, expirations to July 31, 2018, and June 30, 2018, expirations to
       August 31, 2018. Please note that registration submissions still need to be made at least 30 days in
       advance of the expiration of the temporary extension to ensure a lapse in registration does not occur.
        Properly renewed registrations aﬀected by this issue will reflect either a May or June 2019 expiration,
       unless a lapse occurs. Questions regarding registration status as a result of this issue should be
       directed to the DDTC Response Team.



       Previous



          NOTICE: GENERAL
       07/25/18

       Public Comments on USML Categories I-III
         DOSWASHINGTONSUP00012
https://www.pmddtc.state.gov/?id=ddtc_public_portal_homepage                                                                  4/13
7/27/2018                                         Home
                     Case 2:20-cv-00111-RAJ Document   - DDTC Public
                                                     107-20     FiledPortal09/23/20 Page 13 of 23

       Public Comments on USML Categories I-III (PDF, 7744KB)


          FEDERAL REGISTER: PUBLIC COMMENT
       06/25/18

       83 FR 29599 - 30-Day Notice of Proposed Information Collection:
       Maintenance of Records by DDTC Registrants
       The Department of State has submitted the information collection described below to the Oﬀice of
       Management and Budget (OMB) for approval. In accordance with the Paperwork Reduction Act of
       1995 we are requesting comments on this collection from all interested individuals and
       organizations. The purpose of this Notice is to allow 30 days for public comment.
       83 FR 29599 (PDF, 194KB)




                                                                                                              Provide Feedback
          FEDERAL REGISTER: PUBLIC COMMENT
       06/25/18

       83 FR 29598 - 30-Day Notice of Proposed Information Collection:
       Request for Approval of Manufacturing License Agreements,
       Technical Assistance Agreements, and Other Agreements
       The Department of State has submitted the information collection described below to the Oﬀice of
       Management of Budget (OMB) for approval. In accordance with the Paperwork Reduction Act of 1995
       we are requesting comments on this collection from all interested individuals and organizations. The
       purpose of this Notice is to allow 30 days for public comment.
       83 FR 29598 (PDF, 204KB)


          FEDERAL REGISTER: PUBLIC COMMENT
       06/13/18

       Public comments received on the Notice of Inquiry; Request for
       Comments Regarding Review of U.S. Munitions List Categories V, X,
       and XI (04.13.18)
       Public Comments regarding USML Categories V, X, and XI
             DOSWASHINGTONSUP00013
https://www.pmddtc.state.gov/?id=ddtc_public_portal_homepage                                                    5/13
7/27/2018                                         Home
                     Case 2:20-cv-00111-RAJ Document   - DDTC Public
                                                     107-20     FiledPortal09/23/20 Page 14 of 23




          FEDERAL REGISTER: PUBLIC COMMENT
       06/13/18

       83 FR 27362 - 30-Day Notice of Proposed Information Collection:
       Six DDTC Information Collections
       The Department of State has submitted the information collection described below to the Oﬀice
       of Management and Budget (OMB) for approval. In accordance with the Paperwork Reduction Act of
       1995 we are requesting comments on this collection from all interested individuals and
       organizations. The purpose of this Notice is to allow 30 days for public comment.
       83 FR 27362 (PDF, 195KB)


          NOTICE
       06/01/18 - 06/03/18




                                                                                                            Provide Feedback
       Industry Notice

       The DTAS information systems will be unavailable from 6:00 PM June 1st, 2018 through 1:00 PM June
       3rd, 2018 for a scheduled power outage. The DTAS systems will be available June 3rd, 2018 a er
       12:00 PM.
       The PMDDTC.state.gov homepage and CJ application will remain available throughout the outage.
       DTrade, MARY and EFS will be unavailable during the outage.


          FEDERAL REGISTER: DTAG ANNOUNCEMENT
       05/31/18

       Renewal of Defense Trade Advisory Group Charter
       The Department of State announces the renewal of the Charter for the Defense Trade Advisory Group
       (DTAG). The DTAG advises the Department on its support for and regulation of defense trade to help
       ensure the foreign policy and national security of the United States continue to be protected and
       advanced, while helping to reduce unnecessary impediments to legitimate exports in order to
       support the defense requirements of U.S. friends and allies. It is the only Department of State
       advisory committee that addresses defense trade related topics. The DTAG will remain in existence
       for two years a er the filing date of the Charter unless terminated sooner.
       83 FR 25102 (PDF, 167KB)
             DOSWASHINGTONSUP00014
https://www.pmddtc.state.gov/?id=ddtc_public_portal_homepage                                                  6/13
7/27/2018               ( 2:20-cv-00111-RAJ
                     Case          )              Home
                                            Document   - DDTC Public
                                                     107-20     FiledPortal09/23/20 Page 15 of 23




          NOTICE
       05/25/18

       Proposed Amendment to International Tra                           c in Arms Regulations
       The Department of State proposes to amend the International Traﬀic in Arms Regulations to
       revise Categories I (firearms, close assault weapons and combat shotguns), II (guns and
       armament) and III (ammunition and ordnance) of the U.S. Munitions List (USML) to describe
       more precisely the articles warranting export and temporary import control on the USML.
       Items removed from the USML would become subject to the Export Administration Regulations
       (EAR).
       83 FR 24198 (PDF, 238KB)
       Federal Register

       The Department of Commerce proposes to amend the Export Administration Regulations to
       describe how the items that transfer to the EAR will be controlled.




                                                                                                    Provide Feedback
       83 FR 24166 (PDF, 372KB)
       Federal Register

       Key Points of Proposed Transfer
       Myths and Facts

          NOTICE
       05/21/18

       Oculus Info Inc. to Uncharted Software Inc. Name Change
       PDF, 188KB

          NOTICE
       05/21/18

       Quyntess BV Address Change
       PDF, 326KB

          NOTICE
       05/14/18
          DOSWASHINGTONSUP00015
https://www.pmddtc.state.gov/?id=ddtc_public_portal_homepage                                          7/13
7/27/2018                                    Home - DDTC Public Portal09/23/20 Page 16 of 23
       05/14/18 Case 2:20-cv-00111-RAJ Document 107-20     Filed


       Proposed Amendment to International Tra                             c in Arms Regulations

       The Department of State proposes to amend the International Traﬀic in Arms Regulations to revise
       Categories I (firearms, close assault weapons and combat shotguns), II (guns and armament) and III
       (ammunition and ordnance) of the U.S. Munitions List (USML) to describe more precisely the articles
       warranting export and temporary import control on the USML. Items removed from the USML would
       become subject to the Export Administration Regulations (EAR). Cat I-III Combined PR - FRN
       FINAL.PDF

       The Department of Commerce proposes to amend the Export Administration Regulations to describe
       how the items that transfer to the EAR will be controlled. 05.4.18 Signed Commerce firearms
       proposed rule for sending to OFR for publication.PDF


          NOTICE




                                                                                                                  Provide Feedback
       04/25/18 - 05/11/18

       FLIR Systems, Inc. Consent Agreement Has Been Posted
       Click here to view Penalties and Oversight Agreements.


          NOTICE: DTAG
       03/22/18 - 05/10/18

       Defense Trade Advisory Group; Notice of Open Meeting
       Defense Trade Advisory Group; Notice of Open Meeting
       The Defense Trade Advisory Group (DTAG) will meet in open session from 1:00 p.m. until 5:00 p.m. on
       Thursday, May 10, 2018 at 1777 F Street NW, Washington, DC 20006. Entry and registration will begin
       at 12:30 p.m. The membership of this advisory committee consists of private sector defense trade
       representatives, appointed by the Assistant Secretary of State for Political-Military Aﬀairs, who advise
       the Department on policies, regulations, and technical issues aﬀecting defense trade. The purpose of
       the meeting will be to discuss current defense trade issues and topics for further study.
       83 FR 12636 (PDF, 209KB)


             NOTICE
             DOSWASHINGTONSUP00016
            / /
https://www.pmddtc.state.gov/?id=ddtc_public_portal_homepage                                                        8/13
7/27/2018                                         Home
                     Case 2:20-cv-00111-RAJ Document   - DDTC Public
                                                     107-20     FiledPortal09/23/20 Page 17 of 23
       05/07/18

       Fokker Engineering Romania address change web notice
       PDF, 143KB


          NOTICE
       05/07/18

       Goodrich Actuation Systems SAS address change web notice
       PDF, 247KB

          REPORT: SECTION 655 ANNUAL MILITARY ASSISTANCE
       05/07/18




                                                                                                              Provide Feedback
       2017 Section 655 Report
       2017 Section 655 Report (PDF, 455KB)


          NOTICE
       05/07/18

       Airbus DS Electronics and Border Security SAS name change web
       notice
       PDF, 7KB

          NOTICE: GENERAL
       04/27/18 - 05/04/18

       Website Redesign Launch

       The Directorate of Defense Trade Controls (DDTC) is pleased to announce the launch of its redesigned
       website on Monday, April 30th. The updated website features a number of significant enhancements
       including improved navigation, searchability, and accessibility, with a consistent, full-featured
       experience across mobile devices. Additional planned updates to DDTC’s website will continue as
       part of a broader Department of State eﬀort to improve www.State.gov and to facilitate a more
       consistent  and unified experience across Department sites
           DOSWASHINGTONSUP00017
https://www.pmddtc.state.gov/?id=ddtc_public_portal_homepage                                                    9/13
7/27/2018                                             Home - DDTC Public Portal09/23/20
       consistentCase 2:20-cv-00111-RAJ Document
                  and unified                           107-20
                              experience across Department    sites. Filed                Page 18 of 23




       DDTC staﬀ will be available throughout the launch of the redesigned website to answer any questions
       users may have. Please contact (202) 663-1282 or DDTCResponseTeam@state.gov for assistance.
       Thank you!


          NOTICE: LEADERSHIP
       04/25/18

       DDTC Leadership Change

       This is an update to the leadership announcements posted on December 10 and 26, 2017. Eﬀective
       April 23, 2018 the below leadership changes in DDTC were made. The web phone roster has been
       updated as well.
       DDTC Management Function:




                                                                                                             Provide Feedback
       Mr. Anthony Dearth has been selected as the new DDTC Chief of Staﬀ
       Policy:
       Ms. Sarah Heidema has been selected as the new Director of Policy
       Licensing:
       Ms. Catherine Hamilton has been selected as the new Director of Licensing
       Mr. Terry Davis returns to his role as the Deputy Director of Licensing
       Mr. Jonathan Dennis and Ms. Yolanda Gantlin will co-lead the Space, Missile, and Sensor
       Systems Division until a permanent replacement is identified
       Compliance:
       Mr. Jae Shin has been selected as the new Chief of the Compliance and Civil Enforcement Team
       eﬀective April 29, 2018


       As a reminder, the following DDTC Acting positions are still eﬀective:
       Licensing:
       Mr. DOSWASHINGTONSUP00018
           Alex Douville and Mr. Pete Walker continue to co-lead the Light Weapons Division.
https://www.pmddtc.state.gov/?id=ddtc_public_portal_homepage                                                 10/13
7/27/2018                                         Home
                     Case 2:20-cv-00111-RAJ Document   - DDTC Public
                                                     107-20     FiledPortal09/23/20 Page 19 of 23


       Policy:
       Acting Policy Deputy Director, Mr. Rick Koelling, also serves as Acting Division Chief for the
       Regional Aﬀairs and Analysis (RAA) Division.


       Mr. Nick Memos continues to serve as Acting Division Chief for the Commodity Jurisdiction and
       Classification (CJC) Division.
       Mr. Robert Hart continues to serve as Acting Division Chief for the Regulatory and Multilateral
       Aﬀairs (RMA) Division.




          NOTICE: LICENSING
       04/25/18




                                                                                                                 Provide Feedback
       U.S. Conventional Arms Transfer Policy
       CAT policy.pdf


          FEDERAL REGISTER: QUARTERLY FEDERAL REGISTER NOTICES
       04/25/18

       83 FR 18112 - Public Notice; Bureau of Political-Military A airs,
       Statutory Debarment Under the Arms Export Control Act and the
       International Tra c in Arms Regulations

       Notice is hereby given that the Department of State has imposed statutory debarment under the
       International Traﬀic in Arms Regulations (‘‘ITAR’’) on persons convicted of violating, or conspiracy to
       violate, Section 38 of the Arms Export Control Act (AECA).
       83 FR 18112 (PDF, 209KB)
       Click here to see the updated list of Statutorily Debarred Parties.


          NOTICE
       04/12/18
             DOSWASHINGTONSUP00019
https://www.pmddtc.state.gov/?id=ddtc_public_portal_homepage                                                     11/13
7/27/2018                                         Home
                     Case 2:20-cv-00111-RAJ Document   - DDTC Public
                                                     107-20     FiledPortal09/23/20 Page 20 of 23


       Industry Feedback on Electronic Disclosures (DS-7787)
       DDTC is developing an electronic version of the current DS-7787: Disclosure of Violations of the Arms
       Export Control Act form, also known as Disclosures. As an alternative to paper and mail, the online
       version will allow Industry personnel to submit Disclosures directly through DDTC’s Defense Export
       Compliance and Control System (DECCS). In an eﬀort to improve this electronic form, DDTC is
       enabling a test version of the new online process for Industry feedback between April 16, 2018 – April
       30, 2018, prior to it being publicly available online. If you are interested in participating, please
       visit https://pmddtcqa.service-now.com/um/ for more information on how to access and use the test
       version. Once you have completed testing, you can submit feedback or comments through the
       Provide feedback button.


          NOTICE
       04/11/18




                                                                                                                Provide Feedback
       Korada B.V. address change web notice
       PDF, 143KB

          NOTICE
       04/11/18

       Expeditors International B.V. Address change web notice
       PDF, 143KB

          FEDERAL REGISTER: QUARTERLY FEDERAL REGISTER NOTICES
       04/05/18

       83 FR 14705 - Public Notice; Noti cations of Proposed Export
       Licenses to the Congress
       Notice is hereby given that the Department of State has forwarded the attached Notifications of
       Proposed Export Licenses to the Congress on the dates indicated on the attachments. Applicable
       Date: As shown on each of the 39 letters.
       83 FR 14705 (PDF, 205KB)
             DOSWASHINGTONSUP00020
https://www.pmddtc.state.gov/?id=ddtc_public_portal_homepage                                                    12/13
7/27/2018                                         Home
                     Case 2:20-cv-00111-RAJ Document   - DDTC Public
                                                     107-20     FiledPortal09/23/20 Page 21 of 23




                                                      All DDTC Related News & Events



      Contact DDTC
      Commercial Aﬀiliations
      Privacy Notice
      Copyright Information
      State.gov
      PM Bureau
      State Department Daily Press Briefing
      Other State Department News


                           Directorate of Defense Trade Controls




                                                                                                    Provide Feedback




             DOSWASHINGTONSUP00021
https://www.pmddtc.state.gov/?id=ddtc_public_portal_homepage                                        13/13
      Case 2:20-cv-00111-RAJ Document 107-20 Filed 09/23/20 Page 22 of 23


                                                      United States Department of State
                                                      Bureau olPolitical-MilitGlY Aflairs
                                                      Directorate ofDef€!nse Trade Controls
                                                      Washington. D.C. 20522-0112


                                                                           July 27,2018

Mr. Cody R. Wilson, Defense Distributed, and Second Amendment Foundation, Inc.
c/o Mr. Matthew A. Goldstein
Snell & Wilmer
One South Church Avenue
Suite 1500
Tucson, AZ 85701-1630

RE:   Directorate of Defense Trade Controls Approval of Certain Files for Public Release

Dear Mr. Wilson, Defense Distributed, and Second Amendment Foundation, Inc.:

       This letter is provided in accordance with section 1(c) of the Settlement Agreement in the
matter of Defense Distributed, et aI., v. Us. Department of State, et ai., No. 15-cv-372-RP
(W.D. Tx.) (hereinafter referred to as "Defense Distributed"). As used in this letter,

       - The phrase "Published Files" means the files described in paragraph 25 of Plaintiffs'
       Second Amended Complaint in Defense Distributed.
       - The phrase "Ghost Gunner Files" means the files described in paragraph 36 of
       Plaintiffs' Second Amended Complaint in Defense Distributed.
       - The phrase "CAD Files" means the files described in paragraph 40 of Plaintiffs' Second
       Amended Complaint in Defense Distributed.

         The Department understands that Defense Distributed submitted the Published Files,
Ghost Gunner Files, and CAD Files to the Department of Defense's Defense Office of
Prepublication and Security Review (DOPSR) in 2014 to request review for approval for public
release pursuant to International Traffic in Arms Regulations (ITAR) § 125.4(b)(13). It is our
further understanding that DOPSR did not make a determination on the eligibility of these files
for release, but instead referred you to the Directorate of Defense Trade Controls (DDTC)
regarding public release of these files.




DOSWASHINGTONSUP00022
     Case 2:20-cv-00111-RAJ Document 107-20 Filed 09/23/20 Page 23 of 23


        I advise you that for the purposes ofIT AR § 125 .4(b )( 13), the Department of State is a
cognizant U.S. government department or agency, and DDTC has authority to issue the requisite
approval for public release. To that end, I approve the Published Files, Ghost Gunner Files, and
CAD Files for public release (i.e., unlimited distribution). As set forth in ITAR § 125.4(b)(13),
technical data approved for public release by the cognizant U.S. government department or
agency is not subj ect to the licensing requirements of the IT AR.

                                                       Sincerely,




                                                       Acting Deputy Assistant Secretary for the
                                                       Directorate of Defense Trade Controls




                                                 2

DOSWASHINGTONSUP00023
